946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence COVINGTON, Petitioner-Appellant,v.BUCKINGHAM CORRECTIONAL CENTER, Respondent-Appellee.
No. 91-7278.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Oct. 3, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CA-90-631-AM)
Clarence Covington, appellant pro se.
Robert B. Condon, Assistant Attorney General, Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before K.K. HALL, SPROUSE and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Clarence Covington seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Covington v. Buckingham Correctional Center, CA-90-631AM (E.D.Va. Jan. 31, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Covington's claims two and three were not properly exhausted in accordance with Va.Code Ann. §§ 17-116.05:1(A), 17-116.08, 8.01-654, 17-97, and 17-116.05:1(B).   However, because he did not raise these claims in his first state habeas petition, there is no reasonable probability that Virginia state courts would review these claims on their merits.   See § 8.01-654(B)(2).   Because he has failed to show cause and prejudice,  see Wainwright v. Sykes, 433 U.S. 72, 87-91 (1977), he is barred from bringing these claims in his federal petition.   See Teague v. Lane, 489 U.S. 288, 298-99 (1989)